As filed with the Securities and Exchange Commission on November 14, 2014 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 JUST ENERGY GROUP INC. (Exact name of Registrant as specified in its charter) Canada Not Applicable (Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 6345 Dixie Road, Suite 200 Mississauga, Ontario, Canada L5T 2E6 (905) 795-4206 (Addressof Registrant's principal executive offices) Just Energy Group Inc. 2010 Restricted Share Grant Plan (Full title of plan) Just Energy (U.S.) Corp. 5251 Westheimer Road, Suite 1000 Houston, Texas 77056 (905) 670-4440 (Name, Address and Telephone Number of Agent for Service) Copy to: Jonah Davids Just Energy Group Inc. 6345 Dixie Road, Suite 200 Mississauga, Ontario, Canada L5T 2E6 (416) 367-2574 Christopher W. Morgan Skadden, Arps, Slate, Meagher & Flom LLP 222 Bay Street Suite 1750, P.O. Box 258 Toronto, Ontario M5K 1J5 (416) 777-4700 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of”large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule 12b−2 of the Exchange Act (Check one): Large Accelerated Filer [] Accelerated Filer [X] Non-Accelerated Filer[] Smaller Reporting Company[] (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Securities To Be Registered(1) Amount To Be Registered Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Common Shares Notes The Common Shares being registered relate to common shares (“Common Shares”)issuable in exchange for restricted share grants issued pursuant to the Just Energy Group Inc. 2010 Restricted Share Grant Plan. Estimated solely for the purpose of calculating the registration fee pursuant to paragraphs (c) and (h)(1) of Rule 457 under the U.S. Securities Act of 1933 (the "Securities Act") on the basis of the average of the high and low prices for the Common Shares on the New York Stock Exchange on November 10, 2014. 2 INCORPORATION BY REFERENCE This Registration Statement on Form S-8 is registering an additional 700,000 Common Shares to be issued pursuant to the Just Energy Group Inc. 2010 Restricted Share Grant Plan (the “Plan”).The Registrant previously registered 700,000 Common Shares for issuance under the Plan pursuant to a Registration Statement on Form S-8, filed with the Securities and Exchange Commission on September 18, 2013 (File No. 333-183954).Pursuant to General Instruction E to Form S-8, the contents of such Registration Statement on Form S-8 are hereby incorporated by reference herein. Item 8. Exhibits Exhibit No. Description Specimen Common Share certificate.(1) Certificate and Articles of Arrangement of the Registrant.(1) Opinion of Burnett, Duckworth & Palmer LLP. Consent of Burnett, Duckworth & Palmer LLP (included in Exhibit 5.1 to this Registration Statement). Consent of Ernst & Young LLP. Power of Attorney (included on page 5of this Registration Statement). (1)Incorporated by reference to the Registrant’s Registration Statement on Form S-8, filed with the Commission on September 18, 2012. 3 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Mississauga, Province of Ontario, Canada, onNovember 14, 2014. JUST ENERGY GROUP INC. By: /s/ Patrick McCullough Name: Patrick McCullough Title:Chief Financial Officer 4 POWER OF ATTORNEY Each person whose signature appears below authorizes Rebecca MacDonald and Patrick McCullough as his or her attorney in fact and agent, with full power of substitution and resubstitution, to execute, in his or her name and on his or her behalf, in any and all capacities, this Registration Statement on Form S-8 and any amendment thereto (and any additional registration statement related thereto permitted by Rule 462(b) promulgated under the Securities Act of 1933 (and all further amendments including post-effective amendments thereto)) necessary or advisable to enable the Registrant to comply with the Securities Act of 1933, and any rules, regulations and requirements of the Securities and Exchange Commission, in respect thereof, in connection with the registration of the securities which are the subject of such registration statement, which amendments may make such changes in such registration statement as such attorney may deem appropriate, and with full power and authority to perform and do any and all acts and things whatsoever which any such attorney or substitute may deem necessary or advisable to be performed or done in connection with any or all of the above-described matters, as fully as each of the undersigned could do if personally present and acting, hereby ratifying and approving all acts of any such attorney or substitute. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on November 14, 2014. Signature Title /s/ Rebecca MacDonald Executive Chair Rebecca MacDonald /s/ James Lewis President and Co-Chief Executive Officer James Lewis /s/ Deborah Merril President and Co-Chief Executive Officer Deborah Merril /s/ Patrick McCullough Chief Financial Officer Patrick McCullough /s/ Hugh D. Segal Director Hugh D. Segal /s/ Michael J.L. Kirby Director Michael J.L. Kirby Director John A. Brussa 5 /s/ Gordon D. Giffin Director Gordon D. Giffin /s/ William F. Weld Director William F. Weld /s/ George Sladoje Director George Sladoje /s/ Brett A. Perlman Director Brett A. Perlman /s/ R. Scott Gahn Director R. Scott Gahn 6 AUTHORIZED REPRESENTATIVE Pursuant to the requirements of the Securities Act of 1933, the undersigned certifies that it is the duly authorized United States representative of Just Energy Group Inc. and has duly caused this Registration Statement to be signed on behalf of it by the undersigned, thereunto duly authorized, in the City of Mississauga, Province of Ontario, Canada on November 14, 2014. JUST ENERGY (U.S.) CORP. (Authorized Representative) By: /s/ Patrick McCullough Name: Patrick McCullough Title: Chief Financial Officer 7 EXHIBIT INDEX Exhibit No. Description Specimen Common Share certificate.(1) Certificate and Articles of Arrangement of the Registrant.(1) Opinion of Burnett, Duckworth & Palmer LLP. Consent of Burnett, Duckworth & Palmer LLP (included in Exhibit 5.1 to this Registration Statement). Consent of Ernst & Young LLP. Power of Attorney (included on page 5of this Registration Statement). Incorporated by reference to the Registrant’s Registration Statement on Form S-8, filed with the Commission on September 18, 2012. 8
